Tilson, Judge:
Counsel for the respective parties have submitted for decision the suits listed in schedule A, hereto attached and made a part hereof, upon a stipulation to the effect that the market values or prices at the dates of exportation of the instant merchandise at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in usual wholesale quantities and in the ordinary course of trade were the values found by the appraiser, less any amount added under duress.
On the agreed facts, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.